



Exhibit 10.3


ZILLOW, INC.
Proprietary Rights Agreement
This Proprietary Rights Agreement (the “Agreement”) is entered into and between
me and Zillow, Inc., a Washington corporation, for and on behalf of Zillow, Inc.
and its parents, subsidiaries, affiliates, successors, and assigns. In
consideration of my offer of new or continued employment with the Company, the
compensation paid to me, including but not limited to any stock, restricted
stock units, or stock options which may be granted to me, and other good and
valuable consideration, the receipt and sufficiency of which I hereby
acknowledge, I agree to the following terms1:


Section 1.    Definitions
1.1     “Company” means Zillow, Inc. and any and all parents, subsidiaries,
affiliates, successors, and assigns, including, but not limited to, Zillow
Group, Inc. and Zillow Home Loans, LLC to which I provide services (such
affiliated entities are included within the term “Company” and “Zillow” herein).
The parties acknowledge that the Company is currently a media advertising,
technology, and residential real estate company with a portfolio of home-
related brands and services for consumers and real estate professionals,
including but not limited to (a) mobile applications and websites, as well as
advertising, software, and other products and services for real estate, rental,
and mortgage professionals; (b) an online marketplace for consumer purchase and
sale of residential real estate; and (c) origination of mortgage loans.
1.2    “Competing Business” means any business whose efforts involve any
products or services in competition with products or services which are, during
the Relationship, either (a) produced, marketed or otherwise commercially
exploited by the Company (including any parent, subsidiary, or affiliate) or (b)
in actual or demonstrably anticipated research or development by the Company
(including any parent, subsidiary or affiliate), and as to which I have or had
business-related involvement or about which I possess or received Confidential
Information during the Look Back Period.
1.3     “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, business plans, product plans, products, services, customer lists and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I became acquainted during the term of my employment with
the Company), market research, methods of operations, techniques, personnel
 
 

1 Appendix A hereto contains important limitations for persons employed by the
Company in certain jobs, as well as state specific modifications for employees
working in certain states. You are encouraged to read Appendix A first so you
understand which provisions of this Agreement apply to you currently and which
may apply to you in the future should you relocate during employment with the
Company.









--------------------------------------------------------------------------------





information, works of original authorship, intellectual property (including, but
not limited to, unpublished works and
undisclosed patents), photographs, negatives, digital images, software, computer
programs, algorithms, tools, ideas, developments, inventions (whether or not
patentable), processes, formulas, technology, designs, drawings, forecasts,
strategies, marketing plans, legal affairs that are privileged or work product
protected, finances, suppliers, clients, prospects, opportunities, contracts or
assets of the Company, or other business information disclosed to me by the
Company either directly or indirectly in writing, orally or by drawings or
observation or inspection of parts or equipment. Confidential Information does
not include any of the foregoing items that has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved. Confidential
Information also does not include information lawfully acquired by a non-
management employee about wages, hours or other terms and conditions of
employment when used for purposes protected by §7 of the National Labor
Relations Act. For purpose of clarity, it shall still be a violation of this
Agreement for a non-management employee to wrongfully compete by sharing
Confidential Information with a competitor about other employees’ compensation
and benefits which was obtained through the course of employment with the
Company for purposes of assisting such competitor in soliciting Company
employees.
1.4     “Intellectual Property” means any patent, copyright, trade secret,
trademark, trade name, service mark, maskwork, original works of authorship,
domain names, inventions, concepts, improvements, processes, methods, Invention,
or other protected intellectual property right in any Confidential Information,
whether or not patentable or registrable under copyright or similar laws, that I
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the service of the Company.
1.5     “Invention” means any product, device, technique, article of
manufacture, composition of matter, know-how, machine, computer program,
algorithm, method, process, procedure, improvement, discovery, invention or new
uses for any of the preceding items, whether or not patentable or copyrightable
and whether or not reduced to practice, that (a) is within the scope of the
Company’s business, research or investigations or results from or is suggested
by any work performed by me for the Company and (b) is created, conceived,
reduced to practice, developed, discovered, invented or made by me during the
Relationship, whether solely or jointly with others, and whether or not while
engaged in performing work for the Company, except as otherwise provided herein.
1.6    “Look Back Period” means the last three years of my employment or such
shorter period of time as I have been employed.
1.7     “Material” means any product, prototype, model, document, diskette,
tape, picture, design, recording, writing or other tangible item which contains
or manifests, whether in printed, handwritten, coded, magnetic or other form,
any Confidential Information, Invention or Intellectual Property.





--------------------------------------------------------------------------------





1.8    “Person” means any individual, corporation, partnership, trust,
association, governmental authority, educational institution, or other entity.
1.9    “Relationship” means the term of my employment with the Company, whether
on a full-time, part-time, or consulting basis.
1.10    “Territory” will depend upon my position as follows: (i) if I am in a
position where my responsibilities are not geographically limited to an assigned
location or territory (such as, by way of example but not limitation, senior
management positions) and where I am provided Confidential Information that is
not geographically limited to an assigned location or territory (such as, by way
of example but not limitation, executives, directors, and management positions),
then Territory means the United States and any other countries in which the
Company is doing business during the Look Back Period (including state and
state-equivalents and county and county-equivalents within the United States and
such other countries); (ii) if I am in a position with responsibilities and
Confidential Information that are limited to an assigned territory or
territories during the Look Back Period, then Territory shall be the specific
geographic territory or territories assigned to me during the Look Back Period;
and (iii) in the rare event that neither (i) nor (ii) apply, then the Territory
is the county or counties that I performed services in or on behalf of the
Company during the Look Back Period.


Section 2.    Ownership and Use
2.1    Ownership. The Company will be the exclusive owner of all Confidential
Information, Inventions, Materials and Intellectual Property. To the extent
applicable, all Materials will constitute “works for hire” under applicable
copyright laws.
2.2    Duty to the Company. I will promptly disclose to the Company all
Confidential Information, Inventions, Materials or Intellectual Property, as
well as any business opportunity which comes to my attention during my
Relationship with the Company and which relates to the business of the Company
or which arises as a result of my employment with the Company. I will not take
advantage of or divert any such opportunity for the benefit of myself or anyone
else either during or after my Relationship with the Company without the prior
written consent of the Company.
2.3    Assignment of Intellectual Property. I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign and transfer to the Company, or its designee, all
my rights, title, interest, ownership and/or any appurtenant goodwill in and to
any Intellectual Property that I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the service of the Company and that
(i) are developed using the equipment, supplies, facilities or Confidential
Information of the Company, (ii) result from or are suggested by work performed
by me for the Company, or (iii) relate to the Company business or to the actual
or demonstrably anticipated research or development of the Company. The
Intellectual





--------------------------------------------------------------------------------





Property will be the sole and exclusive property of the Company. I further
acknowledge that all original works of authorship that are made by me (solely or
jointly with others) within the scope of and during the period of my
Relationship with the Company and that are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act. To
the extent that any Intellectual Property is not deemed to be work made for
hire, I hereby assign all my rights, title, interest, ownership and/or any
appurtenant goodwill in and to such Intellectual Property to the Company, except
as provided in Section 2.8.
2.4    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Intellectual Property and any copyrights, patents, trademarks,
domain names or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto and the execution of all applications,
specifications, oaths, assignments and other instruments that the Company shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its successors, assigns and nominees the
sole and exclusive right, title and interest in and to such Intellectual
Property and any copyrights, patents, trademarks, domain names or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of my
Relationship with the Company. If the Company is unable because of my mental or
physical incapacity or for any other reason to secure my assistance in
perfecting the rights transferred in this Agreement, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent and copyright, trademark
or domain name registrations thereon with the same legal force and effect as if
executed by me. The designation and appointment of the Company and its duly
authorized officers and agents as my agent and attorney in fact shall be deemed
to be coupled with an interest and therefore irrevocable.
2.5    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all inventions and Intellectual Property during the
Relationship. The records will be in the form of notes, sketches, drawings, and
any other format that may be specified by the Company. The records will be
available to and remain the sole property of the Company at all times. I will
not contest the validity of any Intellectual Property, or aid or encourage any
third party to contest the validity of any Intellectual Property of the Company.
2.6    Non-Disclosure or Use. Except as required for performance of my work for
the Company or as authorized in writing by the Company, I will not (a) use,
disclose, publish or distribute any Confidential Information, Inventions,
Materials or Intellectual Property or (a) remove any Materials from the
Company’s premises. If I have any questions about what constitutes Confidential
Information I agree to contact the Company’s Legal Department prior to use,
disclosure, publication, or





--------------------------------------------------------------------------------





distribution of such information. The Company and I also recognize that state
law provides additional protection for statutorily defined trade secrets and
this Agreement does not waive, alter, or reduce any such additional protections.
Likewise, the Company and I agree that this Agreement does not alter, reduce or
modify any obligations I owe to the Company under any other applicable statute
or the common law. However, nothing in this Agreement prohibits me from (1)
disclosing sexual harassment or sexual assault occurring in the workplace, at
work-related events coordinated by or through the Company, or between employees,
or between the Company and an employee, off the workplace premises; or (2)
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of any law or regulation. I do not need the prior authorization of the Company
to make any such reports or disclosures and I am not required to notify the
Company that I have made such reports or disclosures. I am hereby provided
notice that under the 2016 Defend Trade Secrets Act (DTSA): (1) no individual
(consultant, contractor or employee) will be held criminally or civilly liable
under Federal or State trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and, (2) an individual (consultant, contractor or
employee) who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order. In the
event that I file a trade secret of the Company under seal in a matter in which
the Company is not a party, I agree to provide notice to the Company
contemporaneously with the filing of the trade secret under seal so that the
Company can take whatever additional efforts are necessary to maintain the
confidentiality of the trade secret information.
2.7     Intellectual Property Retained and Licensed. I will identify on Exhibit
A all original works of authorship, inventions, developments, improvements,
trademarks, designs, domain names, processes, methods and trade secrets that
were made by me prior to my Relationship with the Company (collectively referred
to as “Prior Intellectual Property”), that belong to me, that relate to the
Company’s proposed business, products or research and development, and that are
not assigned to the Company hereunder; or, if no such list is attached, I
represent that there is no such Prior Intellectual Property. If in the course of
my Relationship with the Company, I incorporate into Company property any Prior
Intellectual Property owned by me or in which I have an interest, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Intellectual Property as part of or in connection with such Company property.





--------------------------------------------------------------------------------





2.8    Exception to Assignments. This Agreement’s assignment provisions are
limited to only those inventions that can be lawfully assigned by an employee to
an employer. Some examples of state laws limiting the scope of assignable
inventions are: Delaware Code Title 19 Section 805; Kansas Statutes Section
44-130; Minnesota Statutes 13A Section 181.78; North Carolina General Statutes
Article 10A, Chapter 66, Commerce and Business, Section 66-57.1; Utah Code
Sections 34-39-l through 34-39-3, "Employment Inventions Act"; Washington Rev.
Code, Title 49 RCW: Labor Regulations, Chapter 49.44.140. NOTICE: I acknowledge
notice that to the extent one of the foregoing laws applies, my invention
assignment agreement will not apply to an invention for which no equipment,
supplies, facility or trade secret information of the Company was used and which
was developed entirely on my own time, unless: (1) the invention relates
directly to the business of the Company or to the Company's actual or
demonstrably anticipated research or development; or (2) the invention results
from any work performed by me for the Company. Similarly, to the extent
California Labor Code Section 2870, or Illinois 765ILCS1060/1-3, "Employees
Patent Act", controls then the same notice will apply absent the word “directly”
in part (1).


Section 3.    Further Obligations
3.1     My execution, delivery and performance of this Agreement and the
performance of my other obligations and duties to the Company will not cause any
breach, default or violation of any other employment, nondisclosure,
confidentiality, consulting or other agreement to which I am a party or by which
I may be bound. Attached as Exhibit B is a list of all prior agreements now in
effect under which I have agreed to keep information confidential or not to
compete or solicit employees of any Person.
3.2    I will not use in performance of my work for the Company or disclose to
the Company any trade secret, confidential or proprietary information of any
prior employer or other Person if and to the extent that such use or disclosure
may cause a breach, default or violation of any obligation or duty that I owe to
such other Person (e.g., under any agreement or applicable law). My compliance
with this paragraph, which is an essential term of my employment with the
Company, will not prohibit, restrict or impair the performance of my work,
obligations and duties to the Company.
3.3    I recognize that the Company has received and in the future will receive
from third parties their confidential or proprietary information subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. I agree to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out my work for the Company consistent with the Company’s agreement
with such third party.







--------------------------------------------------------------------------------





Section 4.    Restrictive Covenants
4.1    Employee Non-Solicitation. In consideration for my employment with the
Company and other valuable consideration, I agree that during the period of my
Relationship with the Company and for a period of twelve (12) months thereafter,
I will not, directly or indirectly, solicit any person who shall then be
employed by the Company (as an employee or consultant) or who shall have been
employed by the Company (as an employee or consultant) within the prior twelve
(12) month period, on behalf of myself or any other person, firm, corporation,
association or other entity, for the purpose of: (a) soliciting such employee to
terminate his or her employment by the Company; or (b) encouraging such person
to go to work for a Competing Business. The foregoing employee non-solicitation
provision shall be limited to individuals: who (i) are uniquely essential to the
management, organization, sales, research and development, or service of the
business, or similar role; and (ii) with whom I am working or have worked, as to
whom I have or have had supervisory responsibilities, or regarding whom I
received Confidential Information, in each case during the Look Back Period. In
the event the Company loses an employee due, in whole or in part, to conduct by
me that violates this Agreement prior to the issuance of injunctive relief, I
shall pay the Company a sum equal to thirty percent (30%) of the annual wages of
the person(s) who were improperly solicited and left the Company, based on such
person’s last rate of pay with the Company. This payment shall not preclude or
act as a substitute for any remedy that would otherwise be available, including
but not limited to, injunctive relief to prevent further violations. Nothing
herein is intended or to be construed as a prohibition against general
advertising such as “help wanted” ads that are not targeted at the Company’s
employees. This provision also does not preclude conduct protected by Section 7
of the National Labor Relations Act (NLRA) such as joining or forming a union,
engaging in collective bargaining, or engaging in other concerted activity for
mutual aid and protection.
4.2    Customer Non-Solicitation. In consideration for my employment with the
Company and other valuable consideration, I agree that, during the period of my
Relationship with the Company and for a period of twelve (12) months thereafter,
I will not, directly or indirectly, attempt to solicit for, divert to,
appropriate to, or accept on behalf of, any Competing Business, any business
from any customer or actively sought prospective customer of the Company with
which I have or have had material business-related dealings, or whose dealings
with the Company have been supervised by me, or about which I have acquired
Confidential Information during the Look Back Period. This provision does not
preclude conduct protected by Section 7 of the NLRA such as joining or forming a
union, engaging in collective bargaining, or engaging in other concerted
activity for mutual aid and protection.
4.3    Non-Competition. In consideration for my employment with the Company and
other valuable consideration, I agree that, during the period of my Relationship
with the Company and for a period of twelve (12) months thereafter, I will not,
within the Territory or for the benefit of a Competing Business’s operations
within the Territory, directly or indirectly, engage in, be employed by, perform
services for, participate in the ownership, management, control or operation of,
or





--------------------------------------------------------------------------------





otherwise be connected with, any Competing Business, in a capacity that is the
same as or similar to the capacity in which I performed services for the Company
during the Look Back Period or any such other capacities that would result in
the use or disclosure of Confidential Information. For purposes of this
paragraph, I will not be considered to be connected with any Competing Business
solely on account of: my ownership of less than five percent of the outstanding
capital stock or other equity interests in any Person carrying on the Competing
Business. The Company, in its sole discretion, may determine to waive the
noncompetition provisions of this Section 4.3 in whole or in part. Any such
waiver shall not constitute a waiver of any noncompetition or forfeiture
provisions of any other agreement between the Company and me.
4.4    Direct or Indirect Violations. I acknowledge and agree that I will be in
violation of Sections 4.1, 4.2, and/or 4.3 if I engage in any or all of the
activities set forth in those Sections directly as an individual on my own
account, or indirectly for, through, or with assistance from, any other person
or entity, whether as partner, joint venturer, employee, agent, salesperson,
employee, officer, manager and/or director of any person or entity, or as an
equity holder of any person or entity in which I or my spouse, child, or parent
owns, directly or indirectly, any of the outstanding equity interests.
4.5    Reasonableness of Restrictions. I acknowledge and agree that, given the
electronic and global nature of the environment in which the Company conducts
business, a broad geographic limitation to the above restrictions is reasonable
to protect the Company’s interests. I further acknowledge and agree that the
length of the time periods applicable to the restrictive covenants are
appropriate and reasonable, in view of the nature of the Company’s business and
my employment with the Company and knowledge of its business. I acknowledge that
I have carefully considered the terms of this Agreement, including the
restrictive covenants contained herein, and acknowledge that if this Agreement
is enforced according to its terms, I will be able to earn a reasonable living
in commercial activities in locations satisfactory to me. I also acknowledge
that the restrictive covenants set forth herein are a vital part of and
intrinsic to the ongoing operations of the Company, in light of the nature of
the business and my unique position, skills, and knowledge with and of the
Company.
4.6    Tolling of Covenants. I acknowledge and agree that if it is judicially
determined that I have violated any of my obligations under Sections 4.1, 4.2,
and/or 4.3, then the period applicable to each obligation that I have been
determined to have violated shall automatically toll from the date of the first
breach, and all subsequent breaches, until the resolution of the breach through
private settlement, judicial or other action, including all appeals.


Section 5.    Termination of Relationship
5.1    I agree that, at the time of leaving the service of the Company, I will
deliver to the Company (and will not keep in my possession, recreate or deliver
to anyone else) any and all works of original authorship, domain names, original
registration certificates, photographs, negatives, digital images, devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment or other documents or
property, or





--------------------------------------------------------------------------------





reproductions of any aforementioned items, and any and all Confidential
Information, developed by me pursuant to my Relationship with the Company or
otherwise belonging to the Company or its successors or assigns. I agree to sign
and deliver the “Termination Certification” attached as Exhibit C.


5.2    At the end of my Relationship with the Company, I agree to provide the
name of my new employer, if any, and consent to notification by the Company to
my new employer about my rights and obligations under this Agreement in the form
of Exhibit D.


Section 6.    Employment At Will
Except as provided for in this Section 6, I agree that my employment is “at
will,” which means that it can be terminated at any time by the Company or by
me, with or without cause and with or without notice. I agree that any promise
or obligation that my employment be on any other basis than “at will” is invalid
unless in writing signed by the Chief Executive Officer of the Company. I agree
to abide by the Company’s rules, regulations, policies and practices as revised
from time to time.


Section 7.    Miscellaneous
7.1    Survival; Subsidiaries and Affiliates. I agree that my obligations under
this Agreement will survive the end of my Relationship with the Company. I
understand and agree that this Agreement is executed by Zillow, Inc. on its own
behalf and on behalf of each of its parents, subsidiaries, affiliates,
successors, or assignees, that my obligations under this Agreement shall apply
equally to each of Zillow, Inc.’s parent companies, subsidiaries, affiliates,
successors, or assignees, and that such entities may enforce this Agreement in
their own name as if they were parties to this Agreement.
7.2    Assignability. I understand and agree that this Agreement will be binding
upon my heirs, executors, assigns, administrators, agents, and other legal
representatives, and will be for the benefit of the Company, its successors, and
its assigns. Without limiting the foregoing, the Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to any of the Company’s relevant assets, whether by merger, consolidation,
reorganization, reincorporation, sale of assets or stock, or otherwise.
7.3    Injunctive Relief; Costs. I acknowledge that my obligations under this
Agreement are important to the Company, and that the Company would not employ or
continue to employ me without my agreement to such obligations. I also
acknowledge that if I do not abide by my obligations in this Agreement, the
Company will suffer immediate and irreparable harm, and that the damage to the
Company will be difficult to measure and financial relief will be incomplete.
Accordingly, the Company will be entitled to injunctive relief and other
equitable remedies in the event of a breach by me of any obligation under this
Agreement. Furthermore, no bond need be posted in conjunction with the
application for, or issuance of, an injunction (which requirement I hereby
specifically and expressly waive) (however, if a court or arbitrator requires a
bond





--------------------------------------------------------------------------------





notwithstanding the foregoing waiver, the parties agree that $1,000 is an
adequate amount of bond that need be posted). The rights and remedies of the
Company under this section are in addition to all other remedies. Further, in
any legal action or other proceeding in connection with this Agreement (e.g., to
recover damages or other relief), the prevailing party will be entitled to
recover its reasonable attorneys’ fees and other costs incurred.
7.4    Severability and Modification. This Agreement will be enforced to the
fullest extent permitted by applicable law. If for any reason any provision of
this Agreement is held to be invalid or unenforceable to any extent (including
with respect to scope, duration, territory, or terms of restrictive covenants),
then I agree that (a) the court or arbitrator making such
determination shall have the power to reduce or modify the scope, duration,
territory, and/or terms of such provision, and to delete specific words or
phrases in such provision, so that the provision is enforceable by the court or
arbitrator, and such provision as amended shall be enforced by the court or
arbitrator; (b) such invalidity or unenforceability will not affect any other
provision of this Agreement or any other agreement between the Company and me;
and (a) that I will abide by the Agreement as modified by the court or
arbitrator.
7.5    Governing Law. I acknowledge and agree that the Company has an interest
in administering its agreements, plans, and programs under uniform law, and that
it is fair to have all Company employees be subject to uniform laws in
connection with agreements like this one. Therefore I agree that all disputes
arising under or related to this Agreement or to my employment or relationship
or dealings with the Company shall be governed by the laws of the State of
Washington and construed in accordance therewith without giving effect to
principles of conflicts of laws. I hereby irrevocably waive my rights, if any,
to have the laws of any other state other than the State of Washington apply to
this Agreement or my employment with the Company. Notwithstanding the foregoing,
the Company and I acknowledge that the Federal Arbitration Act applies to the
Mutual Agreement to Arbitrate Claims if entered into by the parties.
7.6    Venue and Personal Jurisdiction The parties acknowledge the Mutual
Agreement to Arbitrate Claims entered into by the parties and the fact that the
Mutual Agreement to Arbitrate Claims excludes claims for temporary equitable
relief in aid of arbitration (“Temporary Injunction Proceedings”). To the
maximum extent permitted by law, the parties expressly agree to submit to the
exclusive jurisdiction and exclusive venue of courts located in the State of
Washington, King County, for Temporary Injunction Proceedings, regardless of
where I reside or where I perform services for the Company. I waive any right to
have any Temporary Injunction Proceedings decided in any other jurisdiction or
venue.
7.7    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us, subject to the mutual Agreement to
Arbitrate Claims entered into by the parties which shall be enforced to the
maximum extent permitted by applicable law (after application of Federal
Arbitration Act preemption principles). No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged or is by order of





--------------------------------------------------------------------------------





a court of competent jurisdiction or duly-appointed arbitrator. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.
7.8    Waivers. No waiver of any breach shall be considered valid unless in
writing signed by the party against whom waiver is asserted, and no waiver shall
be a waiver of any subsequent breach.
7.9    Acknowledgment. I have carefully read all of the provisions of this
Agreement and agree that (a) the same are necessary for the reasonable and
proper protection of the Company’s business, (b) the Company has been induced to
enter into and/or continue its relationship with me in reliance upon my
compliance with the provisions of this Agreement, (a) every provision of this
Agreement is reasonable with respect to its scope and duration, (d) I have
executed this Agreement without duress or coercion from any source, and (e) I
have received a copy of this Agreement.






This Agreement shall be effective as of
 
.
 
(Date)
 









 
Signature
 
FULL NAME (print or type)











ACCEPTED:
 
ZILLOW, INC.
 

By
Its Chief People Officer
























--------------------------------------------------------------------------------





APPENDIX A


Interns:
If I am employed by the Company as an intern, Section 4.3 shall only apply
during the period of time I am employed by the Company (and not
post-employment). In addition, any applicable state specific modifications
provided for below shall also apply while I am employed by the Company as an
intern (and not post-employment).


Attorneys:
The parties agree that Section 4.3 shall not apply to restrict any attorney from
the practice of law on behalf of any future client, subject to the applicable
Rules of Professional Conduct. In addition, any applicable state specific
modifications provided for below shall also apply.


Alabama:
If I reside in Alabama, for so long as I reside in Alabama and am subject to
Alabama law (meaning the choice of law provision in Section 7.5 is disregarded),
then the following applies to me: Section 4.2 shall apply only to current
customers and shall not apply to prospective customers.


Arizona:
If I reside in Arizona, for so long as I reside in Arizona and am subject to
Arizona law (meaning the choice of law provision in Section 7.5 is disregarded),
then the following applies to me: (a) the obligations under Section 4.2 are
limited to the Territory; and (b) with respect to Confidential Information which
(1) is a Trade Secret, my confidentiality obligations shall continue
indefinitely until the information is no longer considered a Trade Secret under
applicable law; or (2) is not a Trade Secret, my confidentiality obligations
shall continue in duration until the first to occur of the following: (i) three
(3) years has elapsed since termination of my employment with the Company for
any reason, or (ii) the Confidential Information has been made generally
available to the public either by the Company or by a third party with the
Company’s consent and through no wrongful action by me.


Arkansas, Connecticut, Montana:
If I reside in Arkansas, Connecticut, or Montana, for so long as I reside in
Arkansas, Connecticut, or Montana and am subject to Arkansas, Connecticut, or
Montana law (meaning the choice of law provision in Section 7.5 is disregarded),
then the following applies to me: with respect to Confidential Information which
(1) is a Trade Secret, my confidentiality obligations shall continue
indefinitely until the information is no longer considered a Trade Secret under
applicable law; or (2) is not a Trade Secret, my confidentiality obligations
shall continue in duration until the first to occur of the following: (i) three
(3) years has elapsed since termination of my employment with the Company for
any reason, or (ii) the Confidential Information has been made generally
available to the public either by the Company or by a third party with the
Company’s consent and through





--------------------------------------------------------------------------------





no wrongful action by me.


California:
To the extent my employment or potential employment is governed by and subject
to the laws of the State of California: (a) Section 4.1 shall only apply during
the period of time I am employed by the Company (and not post-employment) and I
acknowledge and agree that engaging in conduct while employed that violates
Section 4.1 would create a conflict of interest with the Company; (b) Section
4.2 shall be limited to situations where I am aided in my conduct by the use or
disclosure of the Company’s trade secrets (as defined by California law); (c)
Section 4.3 shall only apply during the period of time that I am employed by the
Company (and not post-employment,) and I acknowledge and agree that engaging in
conduct while employed that violates Section 4.3 would create a conflict of
interest with the Company; and (a) Sections 7.5 and 7.6 shall not apply.


Louisiana:
If I reside in Louisiana, for so long as I reside in Louisiana and am subject to
Louisiana law (meaning the choice of law provision in Section 7.5 is
disregarded), then the following applies to me: Section 4.3 shall only apply
during the period of time that I am employed by the Company (and not
post-employment,) and I acknowledge and agree that engaging in conduct while
employed that violates Section 4.3 would create a conflict of interest with the
Company.


Massachusetts:
If I reside in Massachusetts, for so long as I reside in Massachusetts and am
subject to Massachusetts law (meaning the choice of law provision in Section 7.5
is disregarded), then the following applies to me: Section 4.3 shall only apply
during the period of time that I am employed by the Company (and not
post-employment,) and I acknowledge and agree that engaging in conduct while
employed that violates Section 4.3 would create a conflict of interest with the
Company.


Nebraska:
If I reside in Nebraska, for so long as I reside in Nebraska and am subject to
Nebraska law (meaning the choice of law provision in Section 7.5 is
disregarded), then the following applies to me: (a) the Look Back Period in
Section 1.6 is revised to mean the last two years of my employment or such
shorter period of time as I have been employed; (b) Section 4.2 is limited to
customers with whom the Company did business and as to which I had personal
business-related contact during the Look Back Period; and (c) Section 4.3 shall
only apply during the period of time that I am employed by the Company (and not
post-employment,) and I acknowledge and agree that engaging in conduct while
employed that violates Section 4.3 would create a conflict of interest with the
Company.
Nevada:
If I reside in Nevada, for so long as I reside in Nevada and am subject to
Nevada law (meaning the choice of law provision in Section 7.5 is disregarded),
then Section 4.2 does not preclude me from providing services to any former
client or





--------------------------------------------------------------------------------





customer of the Company if: (a) I did not solicit the former customer or client;
(b) the customer or client voluntarily chose to leave and seek services from me;
and (c) I am otherwise complying with the limitations in this Agreement as to
time and scope of activity to be restrained.


New York:
If I reside in New York, for so long as I reside in New York and am subject to
New York law (meaning, the choice of law provision in Section 7.5 is
disregarded), then the following applies to me: Section 4.2 shall be modified so
that it excludes those customers who became a customer of the Company as a
result of my independent contact and business development efforts with the
customer prior to and independent from his/her employment with the Company.


North Carolina:
If I reside in North Carolina, for so long as I reside in North Carolina and am
subject to North Carolina law (meaning, the choice of law provision in Section
7.5 is disregarded), then the following applies to me: the Look Back Period
shall be two years and shall be calculated looking back two years from the date
of enforcement and not from the date employment ends.


North Dakota:
If I reside in North Dakota, for so long as I reside in North Dakota and am
subject to North Dakota law (meaning the choice of law provision in Section 7.5
is disregarded), then the following applies to me: (a) Section 4.3 shall only
apply during the period of time that I am employed by the Company (and not
post-employment,) and I acknowledge and agree that engaging in conduct while
employed that violates Section 4.3 would create a conflict of interest with the
Company; and (b) Section 4.2 shall be limited to situations where I am aided in
my conduct by the use or disclosure of the Company’s trade secrets (as defined
by applicable law).


Oklahoma:
If I reside in Oklahoma, for so long as I reside in Oklahoma and am subject to
Oklahoma law (meaning the choice of law provision in Section 7.5 is
disregarded), then the following applies to me: (i) Section 4.2 is rewritten is
follows: “In consideration for my employment with the Company and other valuable
consideration, I agree that, during the period of my Relationship with the
Company and for a period of twelve (12) months thereafter, I will not directly
solicit the established clients of the Company for the purpose of doing any
business that would compete with the Company’s business. The foregoing shall be
limited to clients with which I have or have had material business-related
dealings, or whose dealings with the Company have been supervised by me, or
about which I have acquired Confidential Information during the Look Back
Period. This provision does not preclude conduct protected by Section 7 of the
NLRA such as joining or forming a union, engaging in collective bargaining, or
engaging in other concerted activity for mutual aid and protection.”; and (ii)
Section 4.3 shall only





--------------------------------------------------------------------------------





apply during the period of time that I am employed by the Company (and not
post-employment,) and I acknowledge and agree that engaging in conduct while
employed that violates Section 4.3 would create a conflict of interest with the
Company.


Oregon:
If I reside in Oregon, for so long as I reside in Oregon and am subject to
Oregon law (meaning the choice of law provision in Section 7.5 is disregarded),
then the following applies to me: the post-employment restrictions in Section
4.3 shall only apply if I: (a) am engaged in administrative, executive or
professional work and perform predominantly intellectual, managerial, or
creative tasks, exercise discretion and independent judgment and earn a salary
or am otherwise exempt from Oregon's minimum wage and overtime laws; (b) the
Company has a "protectable interest" (meaning, access to trade secrets or
competitively sensitive confidential business or professional information); and
(c) the total amount of my annual gross salary and commission, calculated on an
annual basis, at the time of my termination, exceeds the median family income
for a family of four, as determined by the United States Census Bureau. However,
if I do not meet the requirements of either (a) or (c) (or both), the Company
may, on a case-by-case basis, decide to make Section 4.3 enforceable as to me
(as allowed by Oregon law), by paying me during the period of time I am
restrained from competing the greater of: (i) compensation equal to at least 50
percent of my annual gross base salary and commissions at the time of my
termination; or (ii) fifty percent of the median family income for a four-person
family, as determined by the United States Census Bureau for the most recent
year available at the time of my termination.


Wisconsin:
If I reside in Wisconsin, for so long as I reside in Wisconsin and am subject to
Wisconsin law (meaning the choice of law provision in Section 7.5 is
disregarded), then the following applies to me: (a) with respect to Confidential
Information which (1) is a Trade Secret, my confidentiality obligations shall
continue indefinitely until the information is no longer considered a Trade
Secret under applicable law; or (2) is not a Trade Secret, my confidentiality
obligations shall continue in duration until the first to occur of the
following: (i) three (3) years has elapsed since termination of my employment
with the Company for any reason, or (ii) the Confidential Information has been
made generally available to the public either by the Company or by a third party
with the Company’s consent and through no wrongful action by me; and (b) Section
4.6 shall not apply.



















--------------------------------------------------------------------------------





EXHIBIT A
LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP




Title
 
Date
 
Identifying Number or Brief Description





























 
 
No inventions or improvements
 
 
Additional Sheets Attached









Signature of Employee:
 
 
 
Print Name of Employee:
 

Date:
 












































--------------------------------------------------------------------------------





EXHIBIT B


The following is a list of all prior agreements with former employers or others
to which I am a party in which I agreed to maintain the confidentiality of the
information of, or not to compete with or solicit the employees or customers of,
a third party.


 
 
No Agreements
 
 
See below
 
 
Additional sheets attached







I hereby acknowledge and affirm that I have complied with, and will comply with,
my obligations under the agreements identified in this Exhibit B, including but
not limited to any confidentiality, non-compete, and non-solicit obligations I
owe or owed to any former employers or others, and that I do not reasonably
anticipate that my employment with the Company may violate any existing
obligations I have under the agreements.


Signature of Employee:
 
 
 
Print Name of Employee:
 

Date:
































































--------------------------------------------------------------------------------





EXHIBIT C TERMINATION
CERTIFICATION


This is to certify that I do not have in my possession, and I have not failed to
return, any Materials or other property belonging to Zillow, Inc., its
subsidiaries, affiliates, successors or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the Company’s
Proprietary Rights Agreement signed by me, including the reporting of any
Inventions conceived or made by me (solely or jointly with others) covered by
that Agreement.
I further agree that, in compliance with the Agreement, I will not use,
disclose, publish or distribute any Confidential Information, Inventions,
Materials or Intellectual Property.
I will continue to be subject to written post-employment obligations that I
entered into with the Company, which prohibit me from engaging in certain
conduct. This prohibited conduct may (as allowed by applicable law) include, but
not be limited to, restrictions on my ability to solicit employees and
consultants, or to solicit customers or prospective customers of the Company, or
to enter into certain types of prohibited relationships with Competing
Businesses. The details of these restrictions are fully set forth in the
Proprietary Rights Agreement signed by me, which I have received an additional
copy of in conjunction with the termination of my employment.


Signature of Employee:
 
 
 
Print Name of Employee:
 

Date:
 






























--------------------------------------------------------------------------------





EXHIBIT D
NOTIFICATION TO NEW EMPLOYERS




Dear [name of new employer’s president]:
We understand that our former employee, [name of employee], has accepted
employment with your company. This letter is to advise you that [name of
employee] signed a Proprietary Rights Agreement with Zillow, Inc. that remains
in full force and effect. At the time [name of employee] left our company, we
advised [him/her] of [his/her] continuing obligations under the Agreement and
[name of employee] signed a Termination Certificate affirming [his/her]
obligations under the Agreement. A copy of the Termination Certificate, dated
_________, 20_, is enclosed so that any conflict with these obligations can be
avoided during [his/her] employment with you.


Very truly yours,




 
[Typed name]


































































